             Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.1 Page 1 of 18
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
                                                                             )
                                                                                                       20-mj-3608
         (Briefly describe the property to be searched
          or identify the person by name and address)                        )              Case No.
    Host of Facebook User ID: “Jessihawk Morales”                            )
             Facebook, Inc., 1 Hacker Way                                    )
             Menlo Park, California 94025
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. §§ 952, 960, 963                Importation of a Controlled Substance and Conspiracy to Import a Controlled
                                                  Substance.

          The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Meaghan Queally.

           ✔ Continued on the attached sheet.
           u
           ✔ Delayed notice of 30 days (give exact ending date if more than 30 days:
           u                                                                                                                 ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              HSI Special Agent Meaghan Queally
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            08/27/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                 Hon. Bernard G. Skomal U.S. Magistrate Judge
                                                                                                       Printed name and title
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.2 Page 2 of 18




 1                                          AFFIDAVIT
 2         I, Special Agent Meaghan Queally, being duly sworn, hereby state as follows:
 3                   INTRODUCTION AND AGENT BACKGROUND
 4         1.     I make this affidavit in support of an application for a search warrant for
 5 information associated with a certain Facebook user ID that is stored at premises owned,
 6 maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
 7 company headquartered in Menlo Park, California. The information to be searched is
 8 described in the following paragraphs and in Attachment A. This affidavit is made in
 9 support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
10 and 2703(c)(1)(A) to require Facebook to disclose to the government records and other
11 information in its possession, pertaining to the subscriber or customer associated with
12 Facebook user ID 100004852662789 from January 12, 2020 through May 4, 2020, for
13 items that constitute evidence, fruits, and instrumentalities of violations of federal criminal
14 law, name, Title 21, United States Code, Sections 952, 960 and 963, as described in
15 Attachment B.
16         2.     I have been employed as a Special Agent with Homeland Security
17 Investigations (HSI) since 2007. I am currently assigned to the HSI Office of the Deputy
18 Special Agent in Charge, in San Ysidro, California. My current duties are to investigate
19 the smuggling of controlled substances into the U.S. As an HSI Special Agent, my formal
20 training consisted of six months of residential instruction at the Federal Law Enforcement
21 Training Center in Glynco, Georgia, which included training related to narcotics and
22 dangerous drugs. I also learned fundamentals of how to conduct criminal investigations
23 including, but not limited to, gathering of evidence, preservation of a crime scene, and the
24 use of electronic evidence. I have participated in training programs related to controlled
25 substances. I have also received training in the methods used by narcotics traffickers to
26 import, distribute, package and conceal controlled substances. I have participated in
27 several narcotics investigations and executed arrests for drug-related offenses, including
28 transportation and the importation of controlled substances. Additionally, through the

                                                 1
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.3 Page 3 of 18




 1 course of my duties as a Special Agent, I have discussed narcotics smuggling and
 2 trafficking with other experienced narcotics investigators and received informal training
 3 regarding illegal drug trends and methods of operation for multi-kilogram drug smuggling,
 4 trafficking, and dealing in the San Diego area.
 5         3.    During my tenure with HSI, I have participated in the investigation of various
 6 narcotics trafficking organizations involved in the importation and distribution of
 7 controlled substances into and through the Southern District of California. Through my
 8 training, experience, and conversations with other law enforcement officers experienced in
 9 narcotics trafficking investigations, I have gained a working knowledge of the operational
10 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
11 United States from Mexico at the ports of entry. During the course of my duties I have (1)
12 worked as a surveillance agent who observed and recorded movements of individuals
13 suspected of trafficking drugs crossing the border from Mexico into the United States, and
14 while operating inside the United States; (2) executed or participated in numerous arrests
15 for drug-related offenses, including possession with the intent to distribute; and (3)
16 interviewed criminal defendants and witnesses in furtherance of investigations into the
17 illegal smuggling and trafficking of controlled substances.
18         4.    I am aware that it is common practice for narcotics traffickers to work in
19 concert utilizing third-party communications applications installed on cellular telephones.
20 A common tactic utilized by narcotics traffickers is to smuggle controlled substances into
21 the United States from Mexico by concealing the controlled substances in vehicles that
22 enter the United States at Ports of Entry such as the San Ysidro Port of Entry and the Otay
23 Mesa Port of Entry. With respect to the importation of narcotics in this manner, I am aware
24 that narcotics traffickers in Mexico frequently communicate with the individual (“the
25 driver”) responsible for driving the vehicle containing the concealed narcotics into the
26 United States. These communications can occur before, during and after the narcotics are
27 imported into the United States. For example, prior to the importation, narcotics traffickers
28 frequently communicate with the driver regarding arrangements and preparation for the

                                                2
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.4 Page 4 of 18




 1 narcotics importation. When the importation is underway, narcotics traffickers frequently
 2 communicate with the driver to remotely monitor the progress of the narcotics, provide
 3 instructions to the driver and warn accomplices about law enforcement activity. When the
 4 narcotics have been imported into the United States, narcotics traffickers may
 5 communicate with the driver to provide further instructions regarding the transportation of
 6 the narcotics to a destination within the United States.
 7         5.    The facts in this affidavit come from my personal observations, my training
 8 and experience, and information obtained from other agents and witnesses. This affidavit
 9 is intended to show merely that there is sufficient probable cause for the requested warrant
10 and does not set forth all of my knowledge about this matter.
11         6.    Based on my training and experience and the facts as set forth in this affidavit,
12 there is probable cause to believe that violations of Title 21, United States Code, Sections
13 952, 960 and 963 have been committed by Jessica MORALES (MORALES). There is also
14 probable cause to search the information described in Attachment A for evidence of these
15 crimes, as described in Attachment B.
16                       FACTS SUPPORTING PROBABLE CAUSE
17         7.    On May 3, 2020, at approximately 9:15 p.m., MORALES applied for
18 permission to enter the United States at the San Ysidro, California Port of Entry (San
19 Ysidro POE). MORALES was driver of a white 2007 BMW X5 bearing a California
20 license plate (the BMW). During a primary inspection, a CBPO observed packages under
21 the passenger side foot well of the vehicle. The BMW was sent to secondary for further
22 inspection where CBPOs discovered 4 packages containing 1.98 kilograms of
23 methamphetamine concealed in the front passenger floor of the vehicle. MORALES was
24 subsequently placed under arrest.
25         8.    Later, agents read MORALES her Miranda rights, she agreed to waive those
26 rights and speak to agents without an attorney present. MORALES stated she went to
27 Mexico to purchase a Camaro. Since the Camaro had a stick shift transmission and
28 MORALES does not know how to drive a stick shift, she asked her sister in law, Sonia, to

                                                3
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.5 Page 5 of 18




 1 drive the Camaro to MORALES’ brother’s house in Southgate, CA. MORALES stated that
 2 on May 3, 2020, they both applied for entry into the United States from Mexico at the San
 3 Ysidro POE. Sonia was driving the Camaro and MORALES was driving Sonia’s BMW.
 4         9.    MORALES stated that she posted a live Facebook video while she was driving
 5 the vehicle and waiting in line to enter the United States from Mexico via the San Ysidro
 6 POE. MORALES stated that she and Sonia communicated via Facebook Messenger.
 7 MORALES stated that she has two Facebook accounts, one under the name of Jessica
 8 Rodrigo Morales and another under the name of “Jessihawk Morales.”
 9         10.   I later identified Sonia as Sonia Lludic Perez. Record checks revealed that on
10 May 3, 2020, at approximately 9:06 p.m., Sonia Lludic Perez applied for entry into the
11 United States from Mexico at the San Ysidro Port of Entry. Perez was driving a Camaro
12 with no license plate or registration. (VIN No.: 2G1FA1E36F9112762)
13         11.   I conducted an interview with Lludic Perez. Lludic Perez denied knowledge
14 of narcotics concealed in her BMW. Lludic Perez stated that she and MORALES often
15 communicate via Facebook Messenger. Lludic Perez identified the name of MORALES’
16 Facebook account as Jessihawk Morales.
17         12.   I identified a Facebook account under the name of “Jessihawk Morales”
18 (https://www.facebook.com/profile.php?id=100004852662789).            I   observed    several
19 photographs on this Facebook account depicting the same person, Jessica MORALES, that
20 I arrested on May 3, 2020. The account lists a hometown of Auburn, Washington.
21 MORALES stated to me on May 3, 2020 that she currently lives in Auburn, Washington.
22 This account posted two videos on May 3, 2020. In one video, MORALES shows her face,
23 then shows that she is in traffic and there is a Camaro directly in front of her vehicle. Both
24 videos depict a BMW logo on the steering wheel of the vehicle.
25         13.   I have learned from consultation with law enforcement personnel that user
26 data retained by Facebook and furnished in response to legal process can contain messages
27 deleted by the user. Such deleted messages will include a note in such contents provided
28 by Facebook as “Deleted True”. Undeleted messages included in such contents provided

                                                4
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.6 Page 6 of 18




 1 by Facebook will include the note “Deleted False”. I submitted a 90-day preservation letter
 2 to Facebook, Inc. on July 8, 2020 for Facebook user ID: 100004852662789.
 3        14.    Records checks revealed that prior to her arrest, MORALES last crossed the
 4 United States/Mexico border on January 12, 2020 through the San Ysidro POE.
 5                 PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 6        15.    Law enforcement has not previously attempted to obtain the evidence sought
 7 by this warrant.
 8                                        FACEBOOK
 9        15.    Facebook owns and operates a free-access social networking website of the
10 same name that can be accessed at http://www.facebook.com. Facebook allows its users
11 to establish accounts with Facebook, and users can then use their accounts to share written
12 news, photographs, videos, and other information with other Facebook users, and
13 sometimes with the general public.
14        16.    Facebook asks users to provide basic contact and personal identifying
15 information to Facebook, either during the registration process or thereafter.        This
16 information may include the user’s full name, birth date, gender, contact e-mail addresses,
17 Facebook passwords, physical address (including city, state, and zip code), telephone
18 numbers, screen names, websites, and other personal identifiers. Facebook also assigns a
19 user identification number to each account.
20        17.    Facebook users may join one or more groups or networks to connect and
21 interact with other users who are members of the same group or network. Facebook assigns
22 a group identification number to each group. A Facebook user can also connect directly
23 with individual Facebook users by sending each user a “Friend Request.” If the recipient
24 of a “Friend Request” accepts the request, then the two users will become “Friends” for
25 purposes of Facebook and can exchange communications or view information about each
26 other. Each Facebook user’s account includes a list of that user’s “Friends” and a “News
27 Feed,” which highlights information about the user’s “Friends,” such as profile changes,
28 upcoming events, and birthdays.

                                               5
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.7 Page 7 of 18




 1         18.   Facebook users can select different levels of privacy for the communications
 2 and information associated with their Facebook accounts. By adjusting these privacy
 3 settings, a Facebook user can make information available only to himself or herself, to
 4 particular Facebook users, or to anyone with access to the Internet, including people who
 5 are not Facebook users. A Facebook user can also create “lists” of Facebook friends to
 6 facilitate the application of these privacy settings. Facebook accounts also include other
 7 account settings that users can adjust to control, for example, the types of notifications they
 8 receive from Facebook.
 9         19.   Facebook users can create profiles that include photographs, lists of personal
10 interests, and other information. Facebook users can also post “status” updates about their
11 whereabouts and actions, as well as links to videos, photographs, articles, and other items
12 available elsewhere on the Internet. Facebook users can also post information about
13 upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
14 guest list. In addition, Facebook users can “check in” to particular locations or add their
15 geographic locations to their Facebook posts, thereby revealing their geographic locations
16 at particular dates and times. A particular user’s profile page also includes a “Wall,” which
17 is a space where the user and his or her “Friends” can post messages, attachments, and
18 links that will typically be visible to anyone who can view the user’s profile.
19         20.   Facebook allows users to upload photos and videos, which may include any
20 metadata such as location that the user transmitted when s/he uploaded the photo or video.
21 It also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or
22 video. When a user is tagged in a photo or video, he or she receives a notification of the
23 tag and a link to see the photo or video. For Facebook’s purposes, the photos and videos
24 associated with a user’s account will include all photos and videos uploaded by that user
25 that have not been deleted, as well as all photos and videos uploaded by any user that have
26 that user tagged in them.
27         21.   Facebook users can exchange private messages on Facebook with other users.
28 Those messages are stored by Facebook unless deleted by the user. Facebook users can

                                                6
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.8 Page 8 of 18




 1 also post comments on the Facebook profiles of other users or on their own profiles; such
 2 comments are typically associated with a specific posting or item on the profile. In
 3 addition, Facebook has a chat feature that allows users to send and receive instant messages
 4 through Facebook Messenger. These chat communications are stored in the chat history
 5 for the account. Facebook also has Video and Voice Calling features, and although
 6 Facebook does not record the calls themselves, it does keep records of the date of each call.
 7         22.   If a Facebook user does not want to interact with another user on Facebook,
 8 the first user can “block” the second user from seeing his or her account.
 9         23.   Facebook has a “like” feature that allows users to give positive feedback or
10 connect to particular pages. Facebook users can “like” Facebook posts or updates, as well
11 as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
12 also become “fans” of particular Facebook pages.
13         24.   Facebook has a search function that enables its users to search Facebook for
14 keywords, usernames, or pages, among other things.
15         25.   Each Facebook account has an activity log, which is a list of the user’s posts
16 and other Facebook activities from the inception of the account to the present. The activity
17 log includes stories and photos that the user has been tagged in, as well as connections
18 made through the account, such as “liking” a Facebook page or adding someone as a friend.
19 The activity log is visible to the user but cannot be viewed by people who visit the user’s
20 Facebook page.
21         26.   Facebook also has a Marketplace feature, which allows users to post free
22 classified ads. Users can post items for sale, housing, jobs, and other items on the
23 Marketplace.
24         27.   In addition to the applications described above, Facebook also provides its
25 users with access to thousands of other applications (“apps”) on the Facebook platform.
26 When a Facebook user accesses or uses one of these applications, an update about that the
27 user’s access or use of that application may appear on the user’s profile page.
28         28.   Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

                                               7
       Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.9 Page 9 of 18




 1 address. These logs may contain information about the actions taken by the user ID or IP
 2 address on Facebook, including information about the type of action, the date and time of
 3 the action, and the user ID and IP address associated with the action. For example, if a
 4 user views a Facebook profile, that user’s IP log would reflect the fact that the user viewed
 5 the profile, and would show when and from what IP address the user did so.
 6         29.   Social networking providers like Facebook typically retain additional
 7 information about their users’ accounts, such as information about the length of service
 8 (including start date), the types of service utilized, and the means and source of any
 9 payments associated with the service (including any credit card or bank account number).
10 In some cases, Facebook users may communicate directly with Facebook about issues
11 relating to their accounts, such as technical problems, billing inquiries, or complaints from
12 other users. Social networking providers like Facebook typically retain records about such
13 communications, including records of contacts between the user and the provider’s support
14 services, as well as records of any actions taken by the provider or user as a result of the
15 communications.
16         30.   As explained herein, information stored in connection with a Facebook
17 account may provide crucial evidence of the “who, what, why, when, where, and how” of
18 the criminal conduct under investigation, thus enabling the United States to establish and
19 prove each element or alternatively, to exclude the innocent from further suspicion. In my
20 training and experience, a Facebook user’s IP log, stored electronic communications, and
21 other data retained by Facebook, can indicate who has used or controlled the Facebook
22 account. This “user attribution” evidence is analogous to the search for “indicia of
23 occupancy” while executing a search warrant at a residence. For example, profile contact
24 information, private messaging logs, status updates, and tagged photos (and the data
25 associated with the foregoing, such as date and time) may be evidence of who used or
26 controlled the Facebook account at a relevant time. Further, Facebook account activity can
27 show how and when the account was accessed or used. For example, as described herein,
28 Facebook logs the Internet Protocol (IP) addresses from which users access their accounts

                                                8
      Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.10 Page 10 of 18




 1 along with the time and date. By determining the physical location associated with the
 2 logged IP addresses, investigators can understand the chronological and geographic
 3 context of the account access and use relating to the crime under investigation. Such
 4 information allows investigators to understand the geographic and chronological context
 5 of Facebook access, use, and events relating to the crime under investigation. Additionally,
 6 Facebook builds geo-location into some of its services. Geo-location allows, for example,
 7 users to “tag” their location in posts and Facebook “friends” to locate each other. This
 8 geographic and timeline information may tend to either inculpate or exculpate the
 9 Facebook account owner. Last, Facebook account activity may provide relevant insight
10 into the Facebook account owner’s state of mind as it relates to the offense under
11 investigation. For example, information on the Facebook account may indicate the owner’s
12 motive and intent to commit a crime (e.g., information indicating a plan to commit a crime),
13 or consciousness of guilt (e.g., deleting account information in an effort to conceal
14 evidence from law enforcement).
15         31.    Therefore, the computers of Facebook are likely to contain all the material
16 described above, including stored electronic communications and information concerning
17 subscribers and their use of Facebook, such as account access information, transaction
18 information, and other account information.
19         32.    Based upon my experience and training, consultation with other law
20 enforcement officers experienced in narcotics trafficking investigations, and all the facts
21 and opinions set forth in this affidavit, I believe that the records and contents of electronic
22 communications are stored within the target Facebook account. In light of the above facts
23 and my experience and training, there is probable cause to believe that MORALES was
24 using the target Facebook account to communicate with others to further the importation
25 of illicit narcotics into the United States. Further, in my training and experience, narcotics
26 traffickers may be involved in the planning and coordination of a drug smuggling event in
27 the days and weeks prior to an event. Co-conspirators are also often unaware of a
28 defendant’s arrest and will continue to attempt to communicate with a defendant after their

                                                 9
      Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.11 Page 11 of 18




 1 arrest to determine the whereabouts of the narcotics. Based on my training and experience,
 2 it is also not unusual for individuals, such as MORALES, to attempt to minimize the
 3 amount of time they were involved in their smuggling activities, and for the individuals to
 4 be involved for weeks and months longer than they claim. Accordingly, I request
 5 permission to search the target Facebook account for data beginning on January 12, 2020,
 6 up to and including May 4, 2020, the day after MORALES’ arrest.
 7         INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
 8        33.    I anticipate executing this warrant under the Electronic Communications
 9 Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using
10 the warrant to require Facebook to disclose to the government copies of the records and
11 other information (including the content of communications) particularly described in
12 Section I of Attachment B. Upon receipt of the information described in Section I of
13 Attachment B, government-authorized persons will review that information to locate the
14 items described in Section II of Attachment B.
15     PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
16       34.     Federal agents and investigative support personnel are trained and
17 experienced in identifying communications relevant to the crimes under investigation. The
18 personnel of Facebook are not. It would be inappropriate and impractical for federal agents
19 to search the vast computer network of Facebook for the relevant accounts and then to
20 analyze the contents of those accounts on the premises of Facebook. The impact on
21 Facebook's business would be disruptive and severe.
22       35.     Therefore, I request authority to seize all content, including electronic
23 communications and attachments, stored instant messages, stored voice messages,
24 photographs, and any other content from the Facebook account, as described in Attachment
25 B. In order to accomplish the objective of the search warrant with a minimum of
26 interference with the business activities of Facebook, to protect the privacy of Facebook
27 subscribers whose accounts are not authorized to be searched, and to effectively pursue
28 this investigation, United States Homeland Security Investigations seeks authorization to

                                              10
      Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.12 Page 12 of 18




 1 allow Facebook to make a digital copy of the entire contents of the account subject to
 2 seizure. That copy will be provided to me or to any authorized federal agent. The copy
 3 will be imaged, and the image will then be analyzed to identify communications and other
 4 electronic records subject to seizure pursuant to Attachment B. Relevant electronic records
 5 will be copied to separate media. The original media will be sealed and maintained to
 6 establish authenticity, if necessary.
 7       36.     Analyzing the data to be provided by Facebook may require special technical
 8 skills, equipment, and software. It may also be very time-consuming. Searching by
 9 keywords, for example, often yields many thousands of "hits," each of which must be
10 reviewed in its context by the examiner to determine whether the data is within the scope
11 of the warrant. Merely finding a relevant "hit" does not end the review process. Keyword
12 searches do not capture misspelled words, reveal the use of coded language, or account for
13 slang. Keyword searches are further limited when electronic records are in or use foreign
14 languages. Certain file formats also do not lend themselves to keyword searches.
15 Keywords search text.        Many common electronic communications, database and
16 spreadsheet applications, which files may have been attached to electronic mail, do not
17 store data as searchable text. Instead, such data is saved in a proprietary non-text format.
18 And, as the volume of storage allotted by service providers increases, the time it takes to
19 properly analyze recovered data increases dramatically. The ISPs do not always organize
20 the electronic files they provide chronologically, which makes review even more time
21 consuming and may also require the examiner to review each page or record for responsive
22 material.
23       37.     Based on the foregoing, searching the recovered data for the information
24 subject to seizure pursuant to this warrant may require a range of data analysis techniques
25 and may take weeks or even months. Keywords need to be modified continuously based
26 upon the results obtained and, depending on the organization, format, and language of the
27 records provided by the ISP, examiners may need to review each record to determine if it
28 is responsive to Attachment B. The personnel conducting the examination will complete

                                               11
      Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.13 Page 13 of 18




 1 the analysis within ninety (90) days of receipt of the data from the service provider, absent
 2 further application to this court.
 3       38.      Based upon my experience and training, and the experience and training of
 4 other agents with whom I have communicated, it is necessary to review and seize all
 5 electronic mails that identify any users of the subject account and any electronic mails sent
 6 or received in temporal proximity to incriminating electronic mails that provide context to
 7 the incriminating mails.
 8       39.      All forensic analysis of the imaged data will employ search protocols directed
 9 exclusively to the identification and extraction of data within the scope of this warrant.
10                                           CONCLUSION
11       40.      Based on the foregoing, I request that the Court issue the proposed search
12 warrant.
13       41.      Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is
14 not required for the service or execution of this warrant. The government will execute this
15 warrant by serving it on Facebook. Because the warrant will be served on Facebook, who
16 will then compile the requested records at a time convenient to it, reasonable cause exists
17 to permit the execution of the requested warrant at any time in the day or night.
18       42.      This Court has jurisdiction to issue the requested warrant because it is “a court
19 of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A)
20 & (c)(1)(A). Specifically, the Court is “a district court of the United States for the Southern
21 District of California that – has jurisdiction over the offense being investigated.” 18 U.S.C.
22 § 2711(3)(A)(i).
23                                      REQUEST FOR SEALING
24       43.      This is an ongoing investigation of which the target is aware. It is very likely,
25 based upon the above, that evidence of the crimes under investigation exists on a Facebook
26 account subject to the control of the target. There is reason to believe, based on the above,
27 that premature disclosure of the existence of the warrant will result in destruction or
28 tampering with that evidence and seriously jeopardize the success of the investigation.

                                                12
      Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.14 Page 14 of 18




 1 Accordingly, it is requested that this warrant and its related materials be sealed until further
 2 order of the Court. In addition, pursuant to Title 18, United States Code, Section 2705(b),
 3 it is requested that this Court order the electronic service provider to whom this warrant is
 4 directed not to notify anyone of the existence of this warrant, other than its
 5 personnel essential to compliance with the execution of this warrant, until September 26,
 6 2020, absent further order of the court.
 7
 8 I swear the foregoing is true and correct to the best of my knowledge and belief.
 9
10                                            ____________________________
                                              Special Agent Meaghan Queally
11
                                              Homeland Security Investigations
12
     Sworn and attested to under oath by telephone, in accordance with Federal Rule of
13
     Criminal Procedure 4.1, this 27th day of August, 2020.
14
15
   _________________________
16 Honorable Bernard G. Skomal
17 United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                13
 Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.15 Page 15 of 18



                                ATTACHMENT A

                        PROPERTY TO BE SEARCHED
      Facebook, Inc. is an Internet Service Provider with its primary computer
information systems and other electronic communications and storage systems, records
and data located at 1601 Willow Road, Menlo Park, CA 94025. This warrant applies to
information associated with the Facebook user ID 100004852662789 that is stored at
premises owned, maintained, controlled, or operated by Facebook Inc., a company
headquartered in Menlo Park, California.
     Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.16 Page 16 of 18



                                    ATTACHMENT B

                       PARTICULAR THINGS TO BE SEIZED

I.       Service of Warrant
         The officer executing the warrant shall permit Facebook, Inc., as custodian of the
computer files described in Section II below, to locate the files and copy them onto
removable electronic storage media and deliver the same to the officer.
II.      Information to be disclosed by Facebook
         To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. (“Facebook”), regardless of whether
such information is located within or outside of the United States, including any
messages, records, files, logs, or information that have been deleted but are still
available to Facebook, or have been preserved pursuant to a request made under 18
U.S.C. § 2703(f), Facebook is required to disclose the following information to the
government for each user ID listed in Attachment A:
         (a)   Contact and personal identifying information, including: full name, user
               identification number, birth date, gender, contact e-mail addresses,
               physical address (including city, state, and zip code), telephone numbers,
               screen names, websites, and other personal identifiers.
         (b)   Activity logs for the account and all other documents showing the user’s
               posts and other Facebook activities January 12, 2020, up to and including
               May 4, 2020;
         (c)   Photos and videos uploaded by that user ID and all photos and videos
               uploaded by any user that have that user tagged in them from January 12,
               2020, up to and including May 4, 2020, including Exchangeable Image
               File (“EXIF”) data and any other metadata associated with those photos
               and videos;
         (d)   Profile information; News Feed information; status updates; videos,
               photographs, articles, and other items; Notes; Wall postings; friend lists,
Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.17 Page 17 of 18




          including the friends’ Facebook user identification numbers; groups and
          networks of which the user is a member, including the groups’ Facebook
          group identification numbers; future and past event postings; rejected
          “Friend” requests; comments; gifts; pokes; tags; and information about the
          user’s access and use of Facebook applications;
    (e)   Records or other information regarding the devices and internet browsers
          associated with, or used in connection with, that user ID, including the
          hardware model, operating system version, unique device identifiers,
          mobile network information, and user agent string;
    (f)   Other records and contents of communications and messages made or
          received by the user from January 12, 2020, up to and including May 4,
          2020, including all Messenger activity, private messages, chat history,
          video and voice calling history, and pending “Friend” requests;
    (g)   “Check ins” and other location information;
    (h)   IP logs, including all records of the IP addresses that logged into the
          account;
    (i)   Records of the account’s usage of the “Like” feature, including all
          Facebook posts and all non-Facebook webpages and content that the user
          has “liked”;
    (j)   Information about the Facebook pages that the account is or was a “fan”
          of;
    (k)   Past and present lists of friends created by the account;
    (l)   Records of Facebook searches performed by the account from January 12,
          2020, up to and including May 4, 2020;
    (m)   Information about the user’s access and use of Facebook Marketplace;
    (n)   The types of service utilized by the user;
 Case 3:20-mj-03608-BGS Document 1 Filed 08/27/20 PageID.18 Page 18 of 18




       (o)   The length of service (including start date) and the means and source of
             any payments associated with the service (including any credit card or
             bank account number);
       (p)   Privacy settings and other account settings, including privacy settings for
             individual Facebook posts and activities, and all records showing which
             Facebook users have been blocked by the account;
       (q)   All records pertaining to communications between Facebook and any
             person regarding the user or the user’s Facebook account, including
             contacts with support services and records of actions taken.
       Facebook is hereby ordered to disclose the above information to the government
within 7 days of issuance of this warrant.
III.   Search of the Data
       The search of the data supplied by the ISP pursuant to this warrant will be
conducted by United States Homeland Security Investigations as provided in the
“Procedures For Electronically Stored Information” of the affidavit submitted in
support of this search warrant and will be limited to the period of January 12, 2020, up
to and including May 4, 2020, and to the seizure of:
       a.    Communications, records, and attachments tending to discuss or establish
             violations of Title 21, Sections 952, 960, and 963;
       b.    Communications, records, and attachments tending to identify Jessica
             Morales and any co-conspirators involved in the activities in III(a) above;
             and
       c.    Communications, records, and attachments that provide context to any
             communications described above, such as electronic communications sent
             or received in temporal proximity to any relevant electronic
             communications and any electronic communications tending to identify
             users of the subject accounts;
which are evidence of violations of 21 U.S.C. §§ 952, 960, and 963.
